  8:20-cr-00118-RFR-SMB Doc # 89 Filed: 04/19/21 Page 1 of 1 - Page ID # 299




                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,                    )
                                             )
                    Plaintiff,               )                8:20CR118
                                             )
      vs.                                    )
                                             )
ZACHARY DANIEL HARRIS,                       )                  ORDER
                                             )
                    Defendant.               )


        This matter is before the court on defendant’s Unopposed Motion to Continue
Trial [88]. Counsel needs additional time to resolve the matter short of trial. For good
cause shown,

       IT IS ORDERED that the Unopposed Motion to Continue Trial [88] is granted as
follows:

   1. The jury trial now set for April 26, 2021 is continued to June 28, 2021.

   2. In accordance with 18 U.S.C. § 3161(h)(7)(A), the court finds that the ends of
      justice will be served by granting this continuance and outweigh the interests of
      the public and the defendant in a speedy trial. Any additional time arising as a
      result of the granting of this motion, that is, the time between today’s date and
      June 28, 2021, shall be deemed excludable time in any computation of time
      under the requirement of the Speedy Trial Act. Failure to grant a continuance
      would deny counsel the reasonable time necessary for effective preparation,
      taking into account the exercise of due diligence. 18 U.S.C. § 3161(h)(7)(A) &
      (B)(iv).

      DATED: April 19, 2021.

                                  BY THE COURT:


                                  s/ Susan M. Bazis
                                  United States Magistrate Judge
